Citation Nr: 1729424	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  06-38 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period February 2, 2001, to November 27, 2006.  

2. Entitlement to a disability rating in excess of 70 percent for PTSD since November 19, 2015. 

3. Entitlement to service connection for hypertension, to include as secondary to service connected PTSD.  

4. Entitlement to service connection for sleep apnea, to include as secondary to service connected PTSD.  

5. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) from April 2006, May 2014, November 2015, and March 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Board notes the Veteran filed his claim of entitlement to a disability rating in excess of 70 for PTSD on November 19, 2015.  It was denied in a March 2016 rating decision and the Veteran filed a timely notice of disagreement in July 2016.  Although the Veteran filed a notice of disagreement in October 2016 with a November 2015 rating decision that also denied a rating in excess of 70 percent for PTSD, as his claim for increase was already pending on appeal and he specifically stated in his July 2016 notice of disagreement that he was appealing the March 2016 rating decision, the Board finds no further action is required on the October 2016 notice of disagreement.

Pertaining to the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD for the period February 2, 2001, to November 27, 2006, in May 2012, the Board determined that an initial rating of 50 percent was warranted.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a Joint Motion for Remand (JMR), vacating the May 2012 Board decision as to that issue and remanding the case for compliance with the terms of the JMR.  In May 2016, the Board denied an initial disability rating in excess of 50 percent for PTSD for the period February 2, 2001, to November 27, 2006.  The Veteran again appealed to the Court.  In a December 2016 Order, the Court granted a JMR vacating the May 2016 Board decision as to that issue and remanding the case for compliance with the terms of the JMR.  

In May 2016, the Board also remanded the issues of service connection for hypertension and sleep apnea for additional development.  The Board finds there is compliance with the remand; however, further development is necessary.  

Subsequent to the most recent supplemental statement of the case, the Veteran through his representative submitted additional evidence and statements in support of his appeals.  However, RO review of such evidence was waived in January 2017, April 2017, and May 2017.  Therefore, the Board can proceed.  

The issues of entitlement to service connection for hypertension and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from February 2, 2001, to November 27, 2006, the Veteran's PTSD was manifested by symptoms including impaired sleep, depression, anxiety, social withdrawal, isolation, suicidal ideations, and irritability, resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

2. For the period since November 19, 2015, the Veteran's PTSD was manifested by sleep disturbances, depression, anxiety, social isolation, avoidance, and irritability, resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

3. The Veteran's service connected disorders have rendered him unable to secure or follow a substantially gainful occupation. 

CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent, but no greater, for PTSD from February 2, 2001, to November 27, 2006, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2. The criteria for a disability rating in excess of 70 percent for PTSD since November 19, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016). 

3. The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Veteran argues that his service-connected psychiatric disorder is more severe than the ratings reflect.  Specifically, stating in an April 2017 statement that his symptoms from February 2, 2001, to November 27, 2006, warrant at least a 70 percent rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is in receipt of a 50 percent disability rating from February 2, 2001, to November 27, 2006, and a 70 percent rating thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21, 4.126, 4.130, Diagnostic Code 9411 and were provided to the Veteran in the October 2006 and August 2016 statements of the case and will not be repeated here.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

For the period from February 2, 2001, to November 27, 2006, based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted.  In this regard, the Board notes that during this period, the Veteran presented with complaints of depression, anxiety, irritability, avoidance, occasional panic attacks in response to job-related stress, social isolation, anhedonia, memory flashbacks, hypervigilance, and sleep disturbances.  A June 2006 VA treatment record notes the Veteran had suicidal or homicidal ideations a few times per month and VA treatment records and examination reports reveal the Veteran's Global Assessment of Functioning (GAF) score was consistently no lower than 50 and no higher than 55, indicating serious impairment in social and occupational functioning (See DSM-IV).  Moreover, he reported having no friends, did not actively socialize with others, and preferred to work alone, purposely declining all offers of promotion that would involve duties requiring him to regularly interact with co-workers or the public.  He had a reputation of being verbally argumentative with his co-workers and his supervisor noted in a November 2006 statement that for the past several years the office understood his mental conditions and had made special accommodations for him, as he had many problems dealing with the public and attending required public affairs.  Also, during his January 2008 VA psychiatric evaluation the Veteran reported he lost three to four weeks of work per year due to aggravation of his psychiatric symptoms, which was an increase from the two weeks previously reported.  Moreover, an April 2017 report from Dr. J.M. notes that after reviewing the record, he believed the Veteran's PTSD imposed very severe limitations of social and occupational functioning since at least February 2001.  

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas as listed in the criteria for a 70 percent disability rating under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, per Vasquez-Claudio, the Board finds that his symptoms equate in frequency, severity and duration to ccupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's acquired psychiatric disorder for the period on appeal.  Most of his documented symptoms (e.g., sleep disturbances, irritability, avoidance, hypervigilance, and suicidal ideations) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to severely distort the individuals perception of reality, is not shown by the record for the portion of the appeal period decided herein.  Indeed mental examinations conducted during this period reveal the Veteran was oriented in all spheres and during interviews he communicated well with the examiner and was neatly dressed/groomed.  Moreover, the Veteran through his representative claims his symptoms equate at least a 70 percent rating.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.  

Pertaining to the Veteran's claim of entitlement to a disability rating in excess of 70 percent for PTSD since November 19, 2015, the Board finds that based on the evidence of record a rating in excess of 70 percent is denied.  Indeed, the Veteran filed his claim for increase in November 2015 and evidence during the period on appeal reveals the Veteran presented with complaints of sleep disturbances, depression, anxiety, social isolation, avoidance, and irritability.  VA treatment records and an October 2015 VA psychiatric evaluation indicate he consistently presented as appropriately dressed, cooperative, and with orientation in all spheres.  Additionally, Dr. J.M. notes in his April 2017 report that during his telephone conversation with the Veteran, he was very pleasant and cooperative.  Although he reported he could walk into a room and would forget what he went there for, there is no indication in the record that he could not remember names of close relatives, own occupation, or own name.  Similarly, there is no indication he had persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self, or inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Instead, he lived alone, went to church, and preferred to be isolated.  Additionally, the October 2015 VA examiner found the Veteran had occupational and social impairment due to mild or transient symptoms, which only warrant a 10 percent rating and Dr. J.M. opined that since February 2001, the Veteran had deficiencies in most areas, which only warrants a 70 percent rating.  Thus, the Veteran's symptomatology does not equate in frequency, severity, or duration to total occupational and social impairment.   

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's PTSD most closely approximates the 70 percent criteria for the period from February 2, 2001, to November 27, 2006, and a rating in excess of 70 percent is not warranted since his November 19, 2015 claim for increase.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

II. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, asserting he became too disabled to work due to his PTSD and tinnitus in 2009.  During his January 2007 VA psychiatric evaluation he reported attending college for four years after service and completed a Bachelor of Science degree in business administration.  He had "probably" 100 jobs since service.  His longest period of employment was with the United States Small Business Administration (SBA), where we worked as a business specialist.  He stated in an April 2017 statement that he began working for the SBA in 1999, at which time he had an angry outburst during a meeting.  Later he was transferred to Texas where he was required to deal with people.  He was stressed out, irrational, suffered from panic attacks, angry, and easily agitated because of his PTSD.  His supervisor became aware of the issue and gave him more paperwork, which limited his interaction with others.  This special treatment occurred until 2007, when his supervisor received "backlash from other employees who thought she was playing favorites," and could no longer allow him to maintain his current position and pay.  If he wanted to stay employed he would have to do the same job as the other business specialists in the office, which would require him to interact with people.  He was ultimately forced to retire in December 2009.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  Beginning in March 2008, the Veteran was service connected for PTSD (70 percent), tinea versicolor/seborrheic dermatitis (10 percent), tinnitus (10 percent), hemorrhoid (noncompensable), left ear hearing loss (noncompensable), and proctalgia fugax (noncompensable), which equals a combined rating of 80 percent.  Thus, the Veteran meets the schedular TDIU criteria for the entire appeal period.

The evidence of record reveals his severe limitations of social and occupational functioning rendered him unable to secure and follow gainful occupation since 2009.  First, the Board notes an October 2015 VA audiological examiner found his tinnitus impacted his ordinary conditions of daily life including his ability to work, as the Veteran reported that the tinnitus was so loud it interfered with hearing soft speaking talkers.  

Second, a November 2006 statement from his supervisor notes that for the past several years the office had made special accommodations for him, as he had many problems dealing with the public and attending required public affairs.  However, since a reduction in staff occurred, the office could no longer allow him to stay in the office and staring in January 2007, he would have to find another position, accept his hired job requirements, or accept a lower position.  "This office understands his mental conditions, but can no longer cover for him in a lesser working role than is required by his job specific goal and elements."  Concurrent with the above statement from the Veteran's supervisor at SBA, a VA mental health clinic report in November 2006, shows that the Veteran's therapist presented the following commentary:

[The Veteran has been prescribed] medications that have helped him to cope a little better and to hang onto his job.  Also he was able to isolate on the job but that could be ending in 2007.  If he will need to be in the public more I suspect that his irritability and anxiety will increase and become apparent.  In short exchanges (like his [compensation and pension examinations]) he is able to keep it together but with more exposure I fear an increase in his PTSD symptoms and trouble keeping his position with the SBA.  

A January 2007 VA psychiatric examiner found the Veteran reported he enjoyed working in isolation; however, he was worried because his company was requesting that he face the public on a monthly basis and he had a history of verbal altercations on the job and difficulties tolerating people.  The examiner noted that the Veteran's problems with irritability, easy startle, and social avoidance were currently controlled at work because he worked in relative isolation, but could become more problematic if his work conditions changed.  The January 2008 VA psychiatric examiner opined his main problems at work dealt with irritability and interpersonal problems.  He was performing limited duties at work.  The October 2015 VA psychiatric examiner found that review of the Veteran's records suggested he may have difficulty working in environments where he had to interact extensively throughout the day with others.  An April 2017 statement from Dr. J.M. notes that the record clearly shows the Veteran had deficiencies in most areas, such as work, family, relations, judgment, thinking, and mood due to his PTSD symptoms, which had "negatively affected his ability to function independently and which necessitated special considerations at the Small Business Administration."  Dr. J.M. further opined that:

I further believe that these severe limitations of social and occupational functioning have at least as likely as not rendered the veteran unable to secure and follow a substantially gainful occupation since 2009, when he quit working for the Small Business Administration, to the present.  Had it not been for the willingness of his supervisor at the Small Business Administration to extend special considerations because of his PTSD, I believe he would have retired before 2009.

It is clear from the record that while the Veteran was employed as a business specialist, he did not perform all of his required duties because his supervisor gave him special accommodations due to his psychiatric symptoms.  When such accommodations disappeared, the Veteran was unable to fulfill his required job description due to his psychiatric disorder.  Therefore, considering his documented social withdrawal, isolation, and irritability, the Board finds it would be difficult to conceive how the Veteran would adequately function within a similar business role, which he had done in the past or any other positions.  Therefore, in light of the combined effects of his tinnitus and psychiatric disorder the Board finds that the Veteran is unable to engage in substantially gainful employment. 


ORDER

Entitlement to an initial 70 percent disability rating, but no greater, for PTSD for the period February 2, 2001, to November 27, 2006, is granted subject to the laws and regulations governing the payment of veterans' benefits.

Entitlement to a disability rating in excess of 70 percent for PTSD since November 19, 2015, is denied.  

A total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.


REMAND

In regards to the service connection claim for sleep apnea, the Veteran asserts his condition was directly related to service or secondary to his service-connected PTSD.  The Veteran was afforded a VA examination in July 2016, in which the examiner noted the Veteran was diagnosed with obstructive sleep apnea and prescribed a CPAP machine; however, the examiner later provided conflicting information when stating the Veteran did not have signs or symptoms of obstructive sleep apnea.  Moreover, the examiner found there was less than a 50 percent probability that his sleep apnea was secondary to his PTSD because there was no medical etiology of sleep apnea and PTSD.  The examiner further opined in an August 2016 VA medical addendum that there was less than a 50 percent probability that his sleep apnea was aggravated beyond normal by his PTSD because medically PTSD does not affect sleep apnea.  The examiner found the weight of the medical evidence was against the Veteran's claim, but did not discuss any of that medical evidence in the rationale.  Therefore, the Board finds the VA examiner's opinion to be conflicting and inadequate.  

The Board finds the service connection claim for hypertension must also be remanded.  First, the Veteran was afforded a VA examination in August 2016, in which VA examiner opined that it was less likely than not that the Veteran's hypertension was due to PTSD as there was no "double blind peer reviewed studies to show that PTSD causes sustained hypertension," and in a subsequent VA medical addendum opinion stated hypertension was not permanently aggravated by his PTSD for the same reason it did not cause it, and while there was one elevated reading in service, that was not sufficient to diagnose hypertension.  However, as the examiner did not discuss any of the medical evidence in the rationale that he used against the claim, the Board finds it to be inadequate.  Moreover, the Board finds the claim for hypertension to be intertwined with the herein remanded service connected claim for sleep apnea.  Indeed, a May 2014 VA treatment record states obstructive sleep apnea was likely a contributing factor for hypertension (see Virtual VA, Capri, 5/6/14/, pg. 127).  Therefore, the Board finds the additional development for his remanded sleep apnea claim could be pertinent to his hypertension claim.  Therefore, a remand of this issue is also necessary.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from the Central Arkansas VA healthcare system since August 2016.  

2. Only AFTER obtaining the above VA medical records, to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed sleep apnea and hypertension.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner is requested to offer the following opinions with full supporting rationale:

	Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed sleep apnea and hypertension were incurred in or a result of a disease or injury sustained during active duty service.  

	Is it at least as likely as not (50 percent or better probability) that the Veteran's claimed sleep apnea and hypertension have been caused OR aggravated (worsened) by his service-connected PTSD.

	If, and only if, one of the above questions are found to be in the affirmative for the issue of service connection for sleep apnea, then is it at least as likely as not (50 percent or better probability) that the Veteran's claimed hypertension has been caused OR aggravated (worsened) by his sleep apnea, to include noting the May 2014 VA treatment record that states obstructive sleep apnea was likely a contributing factor for hypertension. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  

3. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


